Department of Health and Human Service
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Naomi Ruth Jennings, ) Date: November 12, 2009
)
Petitioner, )
) Docket No. C-09-530
Vv. ) Decision No. CR2027
)
The Inspector General. )
)
)
DECISION

Petitioner, Naomi Ruth Jennings, is excluded from participation in Medicare, Medicaid,
and all federal health care programs pursuant to sections 1128(a)(1) of the Social Security
Act (Act) (42 U.S.C. §§ 1320a-7(a)(1)), effective June 18, 2009. Petitioner’s exclusion
for five years is mandatory pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C.

§ 1320a-7(c)(3)(B)).

I. Background

The Inspector General for the Department of Health and Human Services (1.G.) notified
Petitioner by letter dated May 29, 2009, that she was being excluded from participation in
Medicare, Medicaid, and all federal health care programs for a minimum of five years,
pursuant to section 1128(a)(1) of the Act. The LG. advised Petitioner that the 1128(a)(1)
exclusion was based on her conviction in the Circuit Court of Cook County, Illinois, of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program.

Petitioner timely requested a hearing by letter dated June 17, 2009. The case was
assigned to me on June 26, 2009, for hearing and decision. On July 29, 2009, I convened
a prehearing telephonic conference, the substance of which is memorialized in my Order
dated July 30, 2009. During the prehearing conference, Petitioner waived an oral hearing
and the parities agreed that this matter may be resolved based upon the parties’ briefs and
documentary evidence. A briefing schedule was established for the submission of
documents and briefs.

The L.G. filed his brief on August 28, 2009 (I.G. Brief), with I.G. exhibits (IG. Ex.) 1
through 5. On September 25, 2009, Petitioner filed her brief (P. Brief). Petitioner did not
file any exhibits with her brief. On October 13, 2009, the LG. filed a reply brief (1.G.
Reply). No objections have been made to any of the offered exhibits and I.G. exhibits 1
through 5 are admitted as evidence.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. On March 28, 2009, in the Circuit Court of Cook County, Illinois , Petitioner was
found guilty of two counts of Vendor Fraud, in violation of Illinois Compiled
Statutes, Chapter 305, section 5/8A-3(a), and one count of Theft in violation of
Illinois Compiled Statutes, Chapter 720, section 5/16-1(a)(1). I.G. Ex. 3, 4.

2. Petitioner was sentenced by the Circuit Court of Cook County, Illinois to 36 months
probation and ordered to pay restitution in the amount of $25,000 to the Illinois
Department of Healthcare and Family Services’. I.G. Ex. 5.

3. Petitioner does not deny that the charges to which she was found guilty arose from her
work as an administrator of Youth Empire Services and her filing of claims for
reimbursement to the state Medicaid program for Illinois. P. Brief at 1-3; 1.G. Ex. 2.

4. The LG. notified Petitioner by letter dated May 29, 2009, that she was being excluded
from participation in Medicare, Medicaid, and all federal health care programs for a
period of five years, based on the authority set out in section 1128(a)(1) of the Act.
LG. Ex. 1.

' The Illinois Department of Healthcare and Family Services administers the Illinois
Medicaid program. IG. Ex. 2, at 1.
5. Petitioner requested a hearing by letter dated June 17, 2009.
B. Conclusions of Law

1. Petitioner’s request for hearing was timely and I have jurisdiction.

2. Petitioner was “convicted” within the meaning of section 1128(i) of the Act.

3. Petitioner was convicted of a criminal offense related to the delivery of an item or
service under a state health care program within the meaning of section 1128(a)(1) of
the Act.

4. There is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1) of the Act.

5. There is a “nexus” or “common sense connection” between the crime of which
Petitioner was convicted and the delivery of a health care item or service, i.e.,
Petitioner used her not-for-profit corporation to submit false claims to the Illinois
Medicaid program and received payment for those false claims.

6. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of exclusion under
section 1128(a) is five years, and that period is presumptively reasonable. See also 42

CFR. § 1001.102(a).

7. Petitioner’s exclusion began on June 18, 2009, the twentieth day after the May 29,
2009 I.G. notice of exclusion. 42 C.F.R. § 1001.2002(b).

C. Issues
The issues in this case are:

Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, or all other federal health care programs; and

Whether the length of the proposed period of exclusion is unreasonable.
D. Applicable Law
Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary of Health and Human Services (Secretary) is provided by

section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)). Petitioner’s request for a hearing
was timely filed and I do have jurisdiction.
Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in any federal health care program any individual convicted under federal or state law of
a criminal offense relating to the delivery of an item or service under Medicare or a state
health care program. See also 42 C.F.R. § 1001.101(a).

A “conviction” for purposes of exclusion pursuant to section 1128(a)(1) occurs when:

(1) a judgment of conviction is entered by a federal, state, or local court, whether or not
an appeal is pending or expungement has been ordered; (2) there is a finding of guilt by a
federal, state, or local court; (3) a plea of guilty or no contest is accepted by a federal,
state, or local court; or (4) the offender enters a first offender, deferred adjudication, or
similar program that involves withholding of a judgment of conviction. Act § 1128(i)(1)
and (4) (42 U.S.C. § 1320a-7(i)(1) - (4).

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. The exclusion is
effective 20 days from the date of the notice of exclusion. 42 C.F.R. § 1001.2002(b).

The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis of the exclusion. 42 C.F.R.

§ 1001.2007(c) and (d). Petitioner bears the burden of proof and persuasion on any
affirmative defenses and the I.G. bears the burden on all other issues. 42 C.F.R.

§ 1005.15(c).

E. Analysis

1. There is a basis for Petitioner’s exclusion pursuant to 1128(a)(1) of
the Act.

The L.G. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. — The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. — Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under title XVIII or under
any State health care program.
In her request for hearing, Petitioner challenges the I.G.’s exclusion determination,
raising what I construe as three arguments or defenses: (1) her convictions were not
related to the delivery of items or services provided under a federal health program; (2)
that she was the subject of prejudice due to the 15-month delay between her conviction
and the I.G.’s notice of exclusion; and (3) a defense of good faith claiming that she was
just the “idea person” who relied on others for the operational details. Request for
Hearing. In her brief, Petitioner advances two theories: (1) her argument of prejudice
due to delay in imposition of the exclusion; and (2) her good faith defense. P. Brief at 2-
3. Although Petitioner does not renew her initial argument that her conviction was not
related to the delivery of items or services provided under a federal or state health
program, that argument will be addressed in this decision as Petitioner did raise it in her
request for hearing.

a. Petitioner was convicted of an offense within the meaning of
the Act.

The evidence shows, and Petitioner does not deny, that she was convicted of criminal
offenses including two counts of Vendor Fraud and one-count of Theft. Petitioner was
found guilty of the offenses and sentenced to probation and to make restitution.

The following undisputed facts are taken from the arraignment order; the three-count
grand jury indictment; the Court’s sentencing order; and the declaration of the Assistant
Attorney General, Medicaid Fraud Control Bureau at the Illinois Attorney General’s
Office. I.G. Ex. 4, at 3-5; 1.G. Ex. 5; .G. Ex. 2; P. Brief at 1.

Petitioner was chief executive officer of a non-for-profit corporation, Youth
Empire Service (YES), from 1994 through 2002. Through use of Alternate Payee
Agreements, Petitioner billed the Illinois state Medicaid program for psychiatric
services provided by physicians to wards of the Illinois Department of Children
and Family Services. I.G. Ex. 4, at 3-5; I.G. Ex. 2. In October 2004, the Grand
Jury sitting for the Circuit Court of Cook County, indicted Petitioner with two
counts of Vendor Fraud in violation of Illinois Compiled Statutes, Chapter 305,
section 5/8A-3(a) and one count of Theft in violation of Illinois Compiled
Statutes, Chapter 720, section 5/16-1(a)(1). I.G. Ex. 4, at 3-5. Petitioner’s bench
trial commenced on December 6, 2007 and on March 28, 2009 the state court
entered a finding of guilty against Petitioner. LG. Ex. 3, at 4. On June 6, 2008,
Petitioner was sentenced to a 36-month term of probation and required to pay
$25,000 in restitution to the Illinois Department of Healthcare and Family
Services. I.G. Ex. 3, at 4, 5.

The Act defines “conviction” to include those circumstances “when there has been a
finding of guilt against the individual... bya... State... court.” Act
§ 1128(4)(2); 42 C.F.R. § 1001.2. Here, the fact of Petitioner’s conviction is conclusively
established by the court records and Petitioner’s admission that she was convicted. The
Court’s finding of guilty and the entries of judgment satisfy the definition of “conviction”
as set out at section 1128(i)(1) and (2) of the Act. Therefore, Petitioner was convicted of
an offense within the meaning of the Act.

b. Petitioner’s offenses were related to the delivery of health
care services under a state health care program.

Petitioner was convicted of Vendor Fraud and Theft for submitting fraudulent invoices
for psychiatric services under Alternative Pay Agreements to the Illinois Department of
Healthcare and Family Services. 1.G. Ex. 2; 1.G. Ex. 5. Petitioner was ordered by the
state court to pay restitution to the Illinois Department of Healthcare and Family
Services, the agency that administers the Illinois Medicaid program.

The statutes Petitioner was convicted of violating, Illinois Compiled Statutes, Chapter
305, section 5/8A-3(a) and Chapter 720, section 5/16-1(a)(1) do not on their face reveal a
specific link to the Illinois Medicaid program. However, the factual recitations in the
grand jury indictment leave no doubt that Petitioner’s crimes arose from conduct that was
obviously related the Medicaid program as required for exclusion pursuant to section
1128(a)(1) of the Act. The grand jury indictment, Count I alleging Vendor Fraud, states
that Petitioner made:

false statements and representations . . . to obtain payments
under the Public Aid Code in amounts greater than that which
[Petitioner] and Youth Empire Service were entitled to,
caused false billing invoices to be submitted to the Illinois
Department of Public Aid, and based on said false billing
invoices caused the Illinois Department of Public Aid to
authorize payments to Youth Empire Service in a greater
amount than that to which [Petitioner] and/or Youth Empire
Service were entitled,....

1.G. Ex. 4, at 3. The grand jury indictment, Count II alleging Vendor Fraud, explicitly
describes how Petitioner:

on behalf of herself and Youth Empire Service willfully, by
means of false statements and representations, to wit: that
psychiatric services were provided by Dr. Michael Fernando,
and to obtain payments under the Public Aid Code in amounts
greater than that which the defendant and Youth Empire were
entitled to, cause false billing invoices to be submitted to the
Illinois Department of Public Aid, and based on said false
billing invoices caused the Illinois Department of Public Aid
to authorize payments to Youth Empire Service, ... .

1.G. Ex. 4, at 4. Further, Petitioner’s conviction of Count III, which alleged Theft, is
based on the criminal conduct outlined in the Count I and Count II of the indictment. I.G.
Ex. 4, at 5. The sentencing order of the court shows that Petitioner was ordered to pay
restitution in the amount of $25,000 to the Illinois Department of Healthcare and Family
Service, which administers the Illinois Medicaid Program. I.G. Ex. 5, at 2. Based on the
acts, I have no difficulty finding a nexus or common-sense connection between
Petitioner’s criminal conduct and the Illinois Medicaid program. Therefore, Petitioner’s
offense is related to the delivery of health care service under a state health care program.

The elements for a mandatory exclusion pursuant to section 1128(a)(1) of the Act are:
(1) conviction of a criminal offense, misdemeanor or felony; and (2) the criminal offense
must have been related to the delivery of an item or service under Medicare or any state
health care program. I find that the evidence in this case satisfies both elements for a
mandatory exclusion pursuant to 1128(a)(1) of the Act. Accordingly, I conclude that
there is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1) of the Act.
Petitioner asserts that I may consider facts beyond the fact of conviction in deciding
whether the mandatory five-year exclusion must be imposed. P. Brief at 1. Iam not
persuaded. The plain language of section 1128(a) of the Act clearly mandates that the
Secretary exclude individuals and entities convicted as described in subparagraphs (1)
hrough (4) of that section. I have no greater authority than the Secretary under the Act
and conclude I am bound to uphold an exclusion when the elements of section 1128(a)(1)
are satisfied. Similarly, I have no authority to lessen the mandatory minimum period of
exclusion specified by the Act.

ct

c. Petitioner’s good faith argument is a prohibited collateral
attack on her underlying conviction.

d. I have no jurisdiction to review Petitioner’s claim of prejudice
due to delay in the effectuation of her exclusion.

Petitioner argues before me that: (1) she relied in good faith upon others for the
operations of the not-for-profit corporation; and (2) that she has suffered prejudice
because the LG. did not exclude her for 15 months after her conviction and sentencing.
P. Brief at 2.

Petitioner assertion — that she was the “idea person” and that she relied in good faith upon
other individuals to ensure that the regulations were being followed — is an impermissible
collateral attack on her state court conviction. Collateral attack on the underlying state
court conviction is specifically precluded by regulation. 42 C.F.R. § 1001.2007(d), see,
e.g., Lyle Kai, R.Ph., DAB No. 1979 (2005); Susan Malady, R.N., DAB No. 1816 (2002).
To the extent that Petitioner intends for me to consider her good faith reliance on others
to mitigate the five-year period of exclusion, the argument is without merit. P. Brief at 1.
Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.

§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years may mitigating factors be considered as a bases for reducing the
period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). No aggravating
factors are cited by the I.G. in this case, and the I.G. does not propose to exclude
Petitioner for more than the minimum period of five years. Though the period of
exclusion may be extended beyond five years, there is simply no authority for me to
reduce the period of exclusion to less than five years.

Petitioner also argues that she was prejudiced because the I.G. did not exclude her for 15
months after her conviction and sentencing. The specific prejudice alleged arose
according to Petitioner, because if she had known she would be excluded she would have
acted sooner to sell her business. Although Petitioner acknowledges that the Act does not
establish a time-limit by which the I.G. must make its determination regarding an
individual’s exclusion, she asks that I consider the prejudice she has suffered due to the
15-month delay. P. Brief at 2.

I do not have the authority to review the timeliness of the I.G.’s imposition of the
exclusion. Furthermore, Petitioner is correct that the Act or regulations set no time-limit
for an I.G. exclusion action. Appellate panels of the Departmental Appeals Board have
consistently held that the statute and regulations give an ALJ no authority to adjust the
beginning date of exclusion. Thomas Edward Musial, DAB No. 1991, at 4-5 (2005);
Douglas Schram, R.Ph., DAB No. 1372, at 11 (1992); David D. DeFries, DAB No. 1317,
at 6 (1992).

2. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) is five years.

3. Exclusion for five years is not unreasonable in this case.
Section 1128(c)(3)(B) of the Act mandates that exclusions under section 1128(a) of the

Act be for a minimum period of five years. Accordingly there is no issue of whether or
not exclusion for five years is unreasonable, as it is reasonable as a matter of law.
Il. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for a period of five years, effective
June 18, 2009, 20 days after the May 29, 2009 LG. notice of exclusion.

/s/
Keith W. Sickendick
Administrative Law Judge

